Citation Nr: 1441813	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  07-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected lumbosacral strain.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected post arthroscopic surgery of the right knee with mild degenerative changes.


REPRESENTATION

Veteran represented by:    The American Legion


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1981 to March 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In January 2011, the Board remanded the claim for additional development.  The issue returned to the Board in June 2013, and the Board issued a decision in relevant part denying the appeals captioned above.

The Veteran timely appealed the June 2013 decision to the Court of Appeal for Veterans Claims (Court).  In a March 2014 Joint Motion of Partial Remand (JMR), the Court vacated only the portion of the June 2013 Board decision relating to the issues captioned above, the additional award of a separate 10 percent rating for paralysis of the sciatic nerve of both lower extremities was not disturbed.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed, the issues of entitlement to increased ratings for service-connected lumbosacral strain (back disability) and post-arthroscopic surgery of the right knee (right knee disability) were vacated and remanded to the Board in the March 2014 JMR.  The JMR found the February 2011 VA examination was not adequate and not in compliance with remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the JMR found the February 2011 VA examination was inadequate because the examiner did not adequately address to what extent pain could limit functional ability during flare-ups, or what impact the Veteran's right knee and back disabilities had on his ability to work.  Therefore, consistent with the JMR, the Board finds that remand for an additional opinion is required.

Additionally, the JMR also found the Board failed to provide an adequate statement of reasons or bases for its determination that an increased rating was not warranted for the right knee based on symptomatic removal of semilunar cartilage or recurrent subluxation and lateral instability.  Accordingly, these criteria should be addressed by the examiner upon remand.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any new and relevant medical evidence from VA medical facilities, or from any private medical sources the Veteran may identify. 

2. Afford the Veteran a VA examination to evaluate the nature and severity of the service-connected lumbosacral strain and right knee disability. The claims folder, including the March 2014 JMR and a copy of this remand, must be made available to the examiner and such review should be noted in the report.  The examiner shall take into consideration the factual and medical history in evaluating the Veteran's disabilities.  A complete rationale should be provided for any opinion expressed.  The examiner should specifically address the following criteria:

a)  To what extent, if any, does pain significantly limit functional ability of the Veteran's service-connected back disability during flare-ups?  If possible, please express in range of degrees.

b)  What impact, if any, does the Veteran's service-connected back disability have on his ability to work, including his employment as a correctional officer?

c)  To what extent, if any, could pain significantly limit functional ability of the Veteran's service-connected right knee disability during flare-ups? If possible, please express in range of degrees.

d)  What impact, if any, does the Veteran's service-connected right knee disability have on his ability to work, including his employment as a correctional officer?

e)  Does the Veteran have symptomatic removal of semilunar cartilage in his right knee?

f)  Does the Veteran have recurrent subluxation or lateral instability of his right knee?  And if so, to what degree ("slight," "moderate," or "severe").

3.  Then, readjudicate the claims on appeal.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



